United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-54464 CCJ ACQUISITION CORP. (Name of small business issuer in its charter) Florida (State or other jurisdiction of incorporation or organization) 45-1967797 (I.R.S. Employer Identification No.) 8200 Seminole Boulevard, Seminole, Florida 33772 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (727) 322-5111 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of shares of the issuer’s common stock, par value $.001 per share, outstanding as of January 18, 2013 was 3,000,000. There are zero (0) shares of the issuer’s preferred stock outstanding as of such date. TABLE OF CONTENTS Page Part I. Financial Information. 3 Item 1. Financial Statements. 3 Balance Sheets for the periods ending November 30, 2012 (unaudited) and May 31, 2012 (audited). 3 Statements of Operations (unaudited) for the three and six month periods ended November 30, 2012 and November 30, 2011. 4 Statement of Stockholders’ Equity for the period from April 21, 2011 (inception) until November 30, 2012. 5 Statements of Cash Flows (unaudited) for the six month periods ended November 30, 2012 and November 30, 2011. 6 Notes to Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures. 13 Part II.Other Information. 14 Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. Mine Safety Disclosure. 14 Item 5. Other Information. 14 Item 6. Exhibits. 15 Signatures. 16 2 Part I.Financial Information Item 1.Financial Statements CCJ Acquisition Corp. (A Development Stage Company) Balance Sheets November 31, (unaudited) May 31, (audited) ASSETS Current assets Cash and cash equivalents $
